                             Case 2:19-cv-03563-SPL Document 32 Filed 11/16/20 Page 1 of 3




                 1     Laura Sixkiller (Bar No. AZ-022014)
                       laura.sixkiller@us.dlapiper.com
                 2     Kate L. Benveniste (Bar No. AZ-027284)
                 3     kate.benveniste@us.dlapiper.com
                       DLA PIPER LLP (US)
                 4     2525 East Camelback Road, Suite 1000
                       Phoenix, Arizona 85016-4232
                 5     Tel: 480.606.5100
                       Fax: 480.606.5101
                 6     dlaphx@us.dlapiper.com
                 7
                       Attorneys for Plaintiff
                 8     Stillwell Madison, LLC
                 9                                  UNITED STATES DISTRICT COURT
               10                                           DISTRICT OF ARIZONA
               11      Stillwell Madison, LLC,                           )      CASE NO. CV-19-03563-PHX-SPL
                                                                         )
               12                              Plaintiff,                )      JOINT STATUS REPORT
               13                                                        )
                                 v.                                      )
               14                                                        )
                       Girardi & Keese, et al.                           )
               15                              Defendants.               )
                                                                         )
               16                                                        )
               17
               18                Pursuant to the Court’s order (Doc. 31), the parties submit the following joint status
               19      report.
               20                Plaintiff filed a motion for issue sanctions against Defendants in the JAMS arbitration
               21      proceeding on October 26, 2020 as a result of Defendants’ failure to comply with certain of
               22      the Arbitrator’s orders (the “Sanctions Motion”). The Sanctions Motion is set to be heard
               23      by the Arbitrator, Judge Candice Cooper (Ret.), on November 18, 2020. Plaintiff anticipates
               24      an order will be entered on the Sanctions Motion soon after November 18. Plaintiff therefore
               25      asks this court to set a telephonic status conference on or after November 30, 2020.
               26      ///
               27      ///
               28      ///
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA
                                  Case 2:19-cv-03563-SPL Document 32 Filed 11/16/20 Page 2 of 3




                          1   Dated: November 16, 2020         DLA PIPER LLP (US)
                          2
                                                               By: s/ Kate L. Benveniste
                          3                                        LAURA SIXKILLER
                          4                                        laura.sixkiller@us.dlapiper.com
                                                                   KATE L. BENVENISTE
                          5                                        kate.benvensite@us.dlapiper.com
                                                                   2525 East Camelback Road, Suite 1000
                          6                                        Phoenix, Arizona 85016-4232
                                                                   Tel: 480.606.5100
                          7                                        Fax: 480.606.5101
                          8
                                                                   Attorneys for Plaintiff
                          9                                        Stillwell Madison, LLC
                    10
                    11        Dated: November 16, 2020         BAKER, KEENER & NAHRA, LLP

                    12
                                                               By: s/ Phillip A. Baker (with permission)
                    13                                             PHILLIP A. BAKER (Admitted PHV)
                    14                                             pbaker@bknlawyers.com
                                                                   633 West 5th Street, Suite 5500
                    15                                             Los Angeles, California 90071
                                                                   Tel: 213.241.0900
                    16                                             Fax: 213.241.0990
                    17                                             Attorneys for Defendants Girardi Keese,
                    18                                             Thomas V. Girardi, and Erika N. Girardi

                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
   PHOE NI X, ARI ZO NA
                                                                    -2-
                                  Case 2:19-cv-03563-SPL Document 32 Filed 11/16/20 Page 3 of 3




                          1                                CERTIFICATE OF SERVICE
                          2         I hereby certify that on November 16, 2020, I electronically filed the attached
                          3   document with the Clerk’s Office using the CM/ECF System, and a copy will be
                          4   electronically served on CM/ECF registrants in this action.
                          5         Patrick J. McGroder III
                                    BEUS GILBERT PLLC
                          6         701 North 44th Street
                          7         Phoenix, Arizona 85008
                                    Tel: 480.429.3000
                          8         P3@beusgilbert.com
                          9
                                    Phillip A. Baker
                    10              BAKER, KEENER & NAHRA, LLP
                                    633 West 5th Street, Suite 5500
                    11              Los Angeles, California 90071
                    12              Tel: 213.241.0900
                                    pbaker@bknlawyers.com
                    13
                    14              Attorneys for Defendants Girardi Keese,
                                    Thomas V. Girardi, and Erika N. Girardi
                    15
                    16                                                          s/ Stephanie Havell
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
   PHOE NI X, ARI ZO NA
                                                                          -3-
